DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17-19 are objected to because of the following informalities:  
Claims 1 and 17-19 each disclose several instances of “the game of each time” it is suggested that the applicant amend each instance to “the game performed in each of the plurality of times”.  Such an amendment would more appropriate refer to back to “the game being performed a plurality of times”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 17-19 recite the limitation "the end" in line 10 of Clam 1, lines 12-13 of Claim 17, lines 10-11 of 
Claims 2-16 are dependent claims of Claim 1, and therefore, are rejected herein due to the deficiencies as noted above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
An information processing system for calculating a score in a game based on a user's input, the game being performed a plurality of times, the system comprising a computer that executes: detecting an in-game event occurring based on the user's input in the game of each time; increasing or decreasing a first parameter based on the in-game event occurring in the game of each time, the first parameter being reset for the game of each time; calculating the score in the game of each time; determining a reward to be given to the user, based on a final score that is the score at the end of the game of each time; and increasing or decreasing a second parameter based on a result of the game, the second parameter being used in the game of the plurality of times without being reset for the game of each time, wherein the score is calculated based on the first and second parameters, the game is a racing game, the in-game event includes 
Independent Claim 17:
A non-transitory computer-readable storage medium having stored therein an information processing program executable by a computer included in an apparatus for calculating a score in a game based on a user's input, the game being performed a plurality of times, wherein the information processing program causes the computer to execute: detecting an in-game event occurring based on the user's input in the game of each time; increasing or decreasing a first parameter based on the in-game event occurring in the game of each time, the first parameter being reset for the game of each time; calculating the score in the game of each time; determining a reward to be given to the user, based on a final score that is the score at the end of the game of each time; and increasing or decreasing a second parameter based on a result of the game, the second parameter being used in the game of the plurality of times without being reset for the game of each time, wherein the score is calculated based on the first and second parameters, the game is a racing game, the in-game event includes an action associated with a use object that is an in-game object used by the user in the racing game, the result of the game is determined based on a standing in which the user has reached a finish in the race, and the second parameter is increased or decreased based 
Independent Claim 18:
An information processing apparatus for calculating a score in a game based on a user's input, the game being performed a plurality of times, wherein the information processing apparatus includes a computer that executes: detecting an in-game event occurring based on the user's input in the game of each time; increasing or decreasing a first parameter based on the in-game event occurring in the game of each time, the first parameter being reset for the game of each time; calculating the score in the game of each time; determining a reward to be given to the user, based on a final score that is the score at the end of the game of each time; and increasing or decreasing a second parameter based on a result of the game, the second parameter being used in the game of the plurality of times without being reset for the game of each time, wherein the score is calculated based on the first and second parameters, the game is a racing game, the in-game event includes an action associated with a use object that is an in-game object used by the user in the racing game, the result of the game is determined based on a standing in which the user has reached a finish in the race, and the second parameter is increased or decreased based on a base parameter corresponding to the use object, the base parameter being increased or decreased based on the standing.
Independent Claim 19:
An information processing method for calculating a score in a game based on a user's input, the game being performed a plurality of times, the method comprising: detecting an in-game event occurring based on the user's input in the game of each 
In summary, in regards to claims 1-19, with emphasis on at least Independent Claims 1 and 17-19, the claimed invention recite an abstract idea of detecting an in-game event occurring based on the user's input in the game of each time; increasing or decreasing a first parameter based on the in-game event occurring in the game of each time, the first parameter being reset for the game of each time; calculating the score in the game of each time; determining a reward to be given to the user, based on a final score that is the score at the end of the game of each time; and increasing or decreasing a second parameter based on a result of the game, the second parameter being used in the game of the plurality of times without being reset for the game of each time, wherein the score is calculated based on the first and second parameters, the 
This judicial exception of Claims 1-19 are not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, computer, non-transitory computer-readable medium, apparatus) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) 1-19 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “computer”, “non-transitory computer-readable medium”, and/or “apparatus” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Applicant discloses that “The information processing apparatuses 3 may be a typical personal computer, stationary game machine, mobile telephone, handheld game console, personal digital assistant (PDA), etc” (¶ 61); “The program storage unit 33 stores programs.  The program storage unit 33 may be any storage device (storage medium) that can be accessed by the control unit 31” (¶ 65); and “The input unit 34 is an input device that can be operated by a user.  The input unit 34 may be any suitable input device” (¶ 66).  Such disclosure suggests that any hardware required by the claims are no more than generic components operating in their ordinary capacity.
Additionally, Darling (US 5,112,051) teaches that a conventional computer games system typically includes a computer containing the main processing unit, a 
It is settled law that adding physical elements to an abstract idea will not amount to an “inventive concept" if the physical elements are well-known, routine and conventional elements and they perform their well-known, routine and conventional functions. TLI Communications LLC v. AV Automotive, L.L.C. (Fed Cir 2016):
Turning to the second step in our analysis, we find that the claims fail to recite any elements that individually or as an ordered combination transform the abstract idea of classifying and storing digital images in an organized manner into a patent-eligible application of that idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294). We agree with the district court that the claims’ recitation of a “telephone unit,” a “server”, an “image analysis unit,” and a “control unit” fail to add an inventive concept sufficient to bring the abstract idea into the realm of patentability. (Emphasis added by Examiner.)
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):

Nor do the dependent claims 2-16 add “significantly more” since they merely add to the claimed concepts encompassed within the grouping of Mental Processes e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.



Best Applicable Prior Art
	The closest prior art of record does not teach or fairly suggest the claimed system, medium, apparatus, and/or method.
	In regards to independent Claims 1 and 17-19, Ohyagi (US 2005/0096110) teaches an information processing system, the system comprising a computer, a non-transitory computer-readable storage medium having stored therein an information processing program executable by a computer included in an apparatus, and an information processing apparatus, wherein the information processing apparatus includes a computer, wherein the computer of the system, medium, and apparatus performs a method for calculating a score in a game based on a user's input, the game being performed a plurality of times.  Mario Kart 8 - FULL GAME Complete Gameplay Playthrough [1080p HD] (https://www.youtube.com/watch?v=BR0l84gjEXg ) teaches a video game (inherently executed by a computer) that when executed performs the acts of detecting an in-game event occurring based on the user's input in the game of each time; increasing or decreasing a first parameter based on the in-game event occurring in the game of each time, the first parameter being reset for the game of each time; and increasing or decreasing a second parameter based on a result of the game, the second parameter being used in the game of the plurality of times without being reset for the game of each time, wherein the game is a racing game, the in-game event includes an action associated with a use object that is an in-game object used by the user in the racing game, the result of the game is determined based on a standing in which the user has reached a finish in the race, and the second parameter is increased 
	Ohyagi or Mario Kart 8 - FULL GAME Complete Gameplay Playthrough [1080p HD], alone or in combination, fail to teach calculating the score in the game of each time, wherein the score is calculated based on the first and second parameters; determining a reward to be given to the user, based on a final score that is the score at the end of the game of each time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715